UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 13, 2007 ULURU Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 000-49670 41-2118656 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4452 Beltway Drive Addison, Texas 75001 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214) 905-5145 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - TABLE OF CONTENTS Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item 9.01 Financial Statements and Exhibits SIGNATURE EXHIBIT INDEX EX-99.1 Press Release dated August 14, 2007 - 2 - Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective August 13, 2007, the Board of Directors of ULURU Inc. (the “Company”) appointed W. Anthony Vernon to serve as a director of the Company. Mr. Vernon currently serves as a director of several consumer, biotech and medical device companies, to include Medivation Inc., NovoCure Ltd., Cord Blood Registry, and Disc Dynamics Inc.He has previously held the positions of Company Group Chairman with DePuy Orthopedics, President of Centocor, Inc. and McNeil Consumer Healthcare.Prior to these positions, Tony was Worldwide President of the Johnson & Johnson / Merck joint venture. The information in Item 5.02 of this Current Report, including Exhibit 99.1 attached hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of such section. The information in Item 5.02 of this Current Report, including Exhibit 99.1, shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, regardless of any incorporation by reference language in any such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description 99.1 Press Release dated August 14, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ULURU Inc. Date: August 14, 2007 By: /s/ Terrance K. Wallberg Terrance K. Wallberg Vice President and Chief Financial Officer - 3 - EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated August 14, 2007 - 4 -
